DETAILED ACTION
				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-20 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Usman Mughal on 2/10/2021.
The application has been amended as follows: 
	22. (Currently Amended) The apparatus of claim 21, wherein the first driver comprises: 
	a first transistor, coupled to a resistor, wherein the first transistor is controllable by a signal to set a value in the memory bit-cell; and 
	a second transistor coupled in series with the first transistor, wherein the second transistor is to provide current.
	23. (Currently Amended) The apparatus of claim 22, wherein the resistor is a first resistor, wherein the second driver comprises: 
, coupled to a second resistor, wherein the first transistor of the second driver is controllable by a signal to reset the value in the memory bit-cell; and 
	a second transistor coupled in series with the first transistor, wherein the second transistor is to provide current.
	35. (Currently Amended) The apparatus of claim 34, wherein the first driver comprises: 
	a first transistor, coupled to a resistor, wherein the first transistor is controllable by a signal to set a value in the memory bit-cell; and 
	a second transistor coupled in series with the first transistor, wherein the second transistor is to provide current.
	36. (Currently Amended) The apparatus of claim 35, wherein the resistor is a first resistor, wherein the second driver comprises: 
	a first transistor, coupled to a second resistor, wherein the first transistor of the second driver is controllable by a signal to reset the value in the memory bit-cell; and 
	a second transistor coupled in series with the first transistor, wherein the second transistor is to provide current.
	39. (Currently Amended) The apparatus of claim 38, wherein the first driver comprises: 
	a first transistor, coupled to a resistor, wherein the first transistor is controllable by a signal to set a value in the memory bit-cell; and 
	a second transistor coupled in series with the first transistor, wherein the second transistor is to provide current.
40. (Currently Amended) The apparatus of claim 39, wherein the resistor is a first resistor, wherein the second driver comprises: 
	a first transistor, coupled to a second resistor, wherein the first transistor of the second driver is controllable by a signal to reset the value in the memory bit-cell; and 
	a second transistor coupled in series with the first transistor, wherein the second transistor is to provide current.
Allowable Subject Matter
Claim(s) 21-40 are allowed.
	The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 21, 34 and 38; in brief and saliently, and in combination with any and all other claim limitations: an apparatus and/or system comprising: a source-line; a bit-line; a memory bit-cell coupled to the source line and the bit-line; a first multiplexer coupled to the bit-line; a second multiplexer coupled to the source-line; a first driver coupled to the first multiplexer; a second driver coupled to the second multiplexer; a first current source coupled to the first driver via a first current mirror; and a second current source coupled to the second driver via a second current mirror. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827